DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 18-30 are under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 18, 19, 22-26, 29, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 18 encompasses any DNA encoding any mutant cytochrome protein originated from a cytochrome protein having three heme-binding domains.  However, the claim is vague and indefinite since the specific SEQ ID NO of the nucleotide sequence and biological function of the mutant cytochrome protein and the heme-binding domains are not known and not recited in the claim.  Dependent claims 22-26, 29, 30 are also rejected because they do not correct the defect.
	Claim 19 recites the phrase “said mutant cytochrome protein lacks a region(s) comprising the first and second heme-binding domains” which renders the claim vague and indefinite since 
	Claim 23 recites the phrase “wherein the region comprising the first and second heme-binding domains corresponds to the region of amino acids from 43 to 195 of SEQ ID NO:4” which renders the claim vague and indefinite since it is unclear if the mutant cytochrome protein has the amino acid sequence of SEQ ID NO: 4 and it is unclear where the first and second heme-binding domains are located in the mutant cytochrome protein by recitation of “corresponds to the region of amino acids”.
	Claims 24-26 recites the phrase “cytochrome c protein” which renders the claim vague and indefinite the specific SEQ ID NO of the amino acid sequence and biological function of the cytochrome c protein is not known and not recited in the claim.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a DNA encoding a mutant glucose dehydrogenase consisting of the amino acid sequence selected from the group consisting of a) the amino acid sequence of amino acids 314 to 425 of SEQ ID NO: 4, and b) the amino acid sequence of amino acids 330 to 425 of SEQ ID NO: 4; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any DNA encoding any mutant cytochrome protein of any amino acid sequence and structure originated from a cytochrome protein having three heme-binding domains, the mutant cytochrome protein lacking any first heme-binding domain and any second heme-binding domain as counted from the N-terminus including any mutant cytochrome protein having any amino acid selected from the group consisting of a) the amino acid sequence of amino acids 314 to 425 of SEQ ID NO: 4 except that one or several amino acids are substituted, deleted, inserted, and/or added with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained, b) the amino acid sequence of amino acids 330 to 425 of SEQ ID NO: 4 except that one or several amino acids are substituted, deleted, inserted, and/or added with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained, c) an amino acid sequence with a sequence identity of not less than 80% to the amino acid sequence consisting of amino acids 314 to 425 of SEQ ID NO:4 with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained; and d) an amino acid sequence with a sequence identity of not less than 80% to the 
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; IDS filed 01/26/2021) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; IDS filed 01/26/2021) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed mutant cytochrome protein, which is not guidance for making and/or using the claimed invention.
The specification provides guidance, prediction, and/or working examples for a DNA encoding a mutant glucose dehydrogenase consisting of the amino acid sequence selected from the group consisting of a) the amino acid sequence of amino acids 314 to 425 of SEQ ID NO: 4, and b) the amino acid sequence of amino acids 330 to 425 of SEQ ID NO: 4. The specification, however, does not provide guidance, prediction, and working examples for making and/or using the invention as claimed.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed mutant cytochrome protein lacking the first heme-binding domain and the second heme-binding domain from any biological source, obtaining the encoding DNA, and determining whether the mutant cytochrome protein can be used in any biosensor to measure the concentration of any desired target substance.  In the alternative, one skilled in the art must perform an undue amount of trial and error experimentation which includes performing amino acid substitutions, deletions, additions, and combinations thereof to amino acids 314-425 of SEQ ID NO: 4 or amino acids 330-425 of SEQ ID NO: 4, obtain the encoding DNA, and determining whether the mutant cytochrome protein can be used in any biosensor to measure the concentration of any desired target 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 19-30 are also rejected because they do not correct the defect.


7.	Claims 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of nucleic acids encoding mutant cytochrome proteins of any amino acid sequence and structure originated from a cytochrome protein having three heme-binding domains, the mutant cytochrome protein lacking any first heme-binding domain and any second heme-binding domain as counted from the N-terminus including any mutant cytochrome protein having any amino acid selected from the group consisting of a) the amino acid sequence of amino acids 314 to 425 of SEQ ID NO: 4 except that one or several amino acids are substituted, deleted, inserted, and/or added with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained, b) the amino acid sequence of amino acids 330 to 425 of SEQ ID NO: 4 except that one or several amino acids are substituted, deleted, inserted, and/or added with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained, c) an amino acid sequence with a sequence identity of not less than 80% to the amino acid sequence consisting of amino acids 314 to 425 of SEQ ID NO:4 with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained; and d) an amino acid sequence with a sequence identity of not less than 80% to the amino acid sequence consisting of amino acids 330 to 425 of SEQ ID NO:4 with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained.


“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; IDS filed 01/26/2021) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; IDS filed 01/26/2021) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus of mutant cytochrome proteins.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate to glucose dehydrogenase activity which can be used in any biosensor to measure the concentration of any desired target substance.  The specification as originally filed only discloses a mutant glucose dehydrogenase consisting of the amino acid sequence selected from the group consisting of a) the amino acid sequence of amino acids 314 to 425 of SEQ ID NO: 4, and b) the amino acid sequence of amino acids 330 to 425 of SEQ ID NO: 4. 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of nucleic acids encoding mutant cytochrome proteins of any amino acid sequence and structure originated from a cytochrome protein having three heme-binding domains, the mutant cytochrome protein lacking any first heme-binding domain and any second heme-binding domain as counted from the N-terminus including any mutant cytochrome protein having any amino acid selected from the group consisting of a) the amino acid sequence of amino acids 314 to 425 of SEQ ID NO: 4 except that one or several amino acids are substituted, deleted, inserted, and/or added with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained, b) the amino acid sequence of amino acids 330 to 425 of SEQ ID NO: 4 except that one or several amino acids are substituted, deleted, inserted, and/or added with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained, c) an amino acid sequence with a sequence identity of not less than 80% to the amino acid sequence consisting of amino acids 314 to 425 of SEQ ID NO:4 with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained; and d) an amino acid sequence with a sequence identity of not less than 80% to the amino acid sequence consisting of amino acids 330 to 425 of SEQ ID NO:4 with the proviso that the third heme-binding domain of amino acids 334 to 338 is maintained.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

9.	Claims 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over 
Accession B9BHW9 (24-MAR-2009; IDS filed 01/26/2021) in view of US20040023330 (02/05/2004; PTO 892), EP2447358 (05/02/2012; IDS filed 01/26/2021), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; IDS filed 01/26/2021), Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; IDS filed 01/26/2021). 


US20040023330 teaches the wild-type glucose dehydrogenase (GDH) of Burkholderia cepacia having α-subunit, a β-subunit, and a γ-subunit; and glucose sensor using an enzyme electrode including the GDH, where the α-subunit has glucose dehydrogenase activity and β-subunit is cytochrome C.  See entire publication and claims especially claims 1-23 and Examples 1-14.  

EP2447358 teaches mutant glucose dehydrogenases (GDH) showing an improved substrate specificity where the glucose dehydrogenases can be for an enzyme electrode of a glucose sensor or as a component of a glucose assay kit.  EP2447358 teaches that the mutant GDHs may be an α-subunit alone, a complex of an α-subunit and a β-subunit, a complex of an α-subunit and a γ-subunit, or a complex consisting of an α-subunit, a β-subunit and a γ-subunit.  EP2447358 teaches that the β-subunit comprises the amino acid sequence of SEQ ID NO:6 which has 99.8% similarity with SEQ ID NO: 4 of the instant application, and includes substitution(s), a deletion(s), an insertion(s) and/or an addition(s) of one or more amino acid residues in the amino acid sequence consisting of amino acids 23 to 425 of SEQ ID NO: 6.  See entire publication and claims especially claims 1-15, paragraphs [0009]-[0040], and Examples 5-11.

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications 

Yoshikuni et al.  teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the methodology has been demonstrated to be very powerful to redesign enzyme function.  See entire publication and abstract especially pages 234-7 and Fig. 2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention where the Burkholderia cepacia cytochrome c subunit of Accession B9BHW9 is genetically modified using the protein engineering methods of Bornscheuer et al. and/or Yoshikuni et al. to delete the first heme-binding domain and the second heme-binding domain to make the mutant cytochrome c protein consisting of the amino acid sequence selected from the group consisting of a) the amino acid sequence of amino acids 314 to 425 of SEQ ID NO: 4, and b) the amino acid sequence of amino acids 330 to 425 of SEQ ID NO: 4.  It would have been obvious to make the claimed biosensor comprising an enzyme electrode having an oxidoreductase-cytochrome complex, where the oxidoreductase-cytochrome complex comprises the glucose dehydrogenase of US20040023330 and the mutant cytochrome c protein and is used for the enzyme electrode in the biosensor as taught by EP2447358.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a mutant cytochrome c protein that can be used in a glucose biosensor utilizing .



Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

11	Claims 18-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 10351892 (07/16/2019; PTO 892) in view of Accession B9BHW9 (24-MAR-2009; IDS filed 01/26/2021), US20040023330 (02/05/2004; IDS filed 01/26/2021), EP2447358 (05/02/2012; IDS filed 01/26/2021), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; IDS filed 01/26/2021), Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; IDS filed 

	The claims and/or the specification of the patent teach a mutant cytochrome c containing glucose dehydrogenase comprising alpha and beta subunits.

The teachings of all of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention where cytochrome c is genetically modified using the protein engineering methods of Bornscheuer et al. and/or Yoshikuni et al. to delete the first heme-binding domain and the second heme-binding domain to make the mutant cytochrome c protein and obtaining the encoding DNA.


12.	Claims 18-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 7713718 (05/11/2010; IDS filed 01/26/2021) in view of Accession B9BHW9 (24-MAR-2009; IDS filed 01/26/2021), US20040023330 (02/05/2004; IDS filed 01/26/2021), EP2447358 (05/02/2012; IDS filed 01/26/2021), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; IDS filed 01/26/2021), Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; IDS filed 01/26/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

	The claims and/or the specification of the patent teach the Burkholderia cepacia glucose dehydrogenase comprising alpha subunit and beta subunit being an electron transfer protein.

The teachings of all of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention where the beta subunit of the 


13.	Claims 18-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent 9353395 (05/31/2016; IDS filed 01/26/2021) in view of Accession B9BHW9 (24-MAR-2009; IDS filed 01/26/2021), US20040023330 (02/05/2004; IDS filed 01/26/2021), EP2447358 (05/02/2012; IDS filed 01/26/2021), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; IDS filed 01/26/2021), Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; IDS filed 01/26/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

	The claims and/or the specification of the patent teach a fusion protein of pyrroloquinoline quione glucose dehydrogenase (PQQGDH) and a cytochrome c, the fusion protein comprising a the linker comprising the amino acid sequence from position 481 to position 504 in SEQ ID NO: 2, wherein the linker links PQQGDH to the cytochrome within the fusion protein.

The teachings of all of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention where the cytochrome c is genetically modified using the protein engineering methods of Bornscheuer et al. and/or Yoshikuni et al. to delete the first heme-binding domain and the second heme-binding domain to make the mutant cytochrome c protein and obtaining the encoding DNA.




	The claims and/or the specification of the patent teach a fusion protein of pyrroloquinoline quione glucose dehydrogenase (PQQGDH) and a cytochrome having a glucose dehydrogenase activity and an electron transfer ability, and wherein the cytochrome is cytochrome c or cytochrome B562.

The teachings of all of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention where the cytochrome c is genetically modified using the protein engineering methods of Bornscheuer et al. and/or Yoshikuni et al. to delete the first heme-binding domain and the second heme-binding domain to make the mutant cytochrome c protein.



Conclusion

15	No claims are allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652